Name: 95/122/EC: Council Decision of 3 April 1995 appointing two members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  Europe;  personnel management and staff remuneration
 Date Published: 1995-04-12

 Avis juridique important|31995D012295/122/EC: Council Decision of 3 April 1995 appointing two members of the Committee of the Regions Official Journal L 082 , 12/04/1995 P. 0026 - 0026COUNCIL DECISION of 3 April 1995 appointing two members of the Committee of the Regions (95/122/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198 A thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas two members' seats have become vacant on the Committee of the Regions following the resignations of Mr Florian Gerster and Mr Juergen Gramke, which were notified to Council on 13 January and 13 February 1995; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Karl-Heinz Klaer and Dr Rembert Behrendt are hereby appointed members of the Committee of the Regions in place of Mr Florian Gerster and Mr Juergen Gramke for the remainder of their term of office, which runs until 25 January 1998. Done at Luxembourg, 3 April 1995. For the Council The President J. TOUBON